Pemberton, J.
(concurring) — It is admitted that the association of the defendants is organized under the co-operative marketing act for agricultural products, Session Laws of 1920-21, p. 357 (Rem. Comp. Stat., § 2878). This law was made in the interest of the producer as well as the consumer, and to enable those engaged in agricultural pursuits to secure a reasonable price for their produce. The information failing to allege that the defendants are receiving a greater price for their milk than the reasonable cost of production, including interest on the investment, there is no crime charged. It is not a crime to do that which the law expressly authorizes to be done.
I concur in the conclusions reached by Judge Puller-ton that the information fails to state facts sufficient to constitute a crime, and that the judgment of the trial court dismissing the action should be affirmed.